UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

BRENT ALLEN ELISENS,

                                    Plaintiff,
       vs.                                                        5:19-CV-1236
                                                                  (MAD/TWD)
CAYUGA COUNTY MENTAL HEALTH;
AUBURN COMMUNITY HOSPITAL;
DR. MICHAEL PRATTS, Psychiatrist/ CCMH;
COLLEEN CURR, Prescriber/ CCMH;
FAITH EMERSON, Clinical Dir/ CCMH;
DR. AHMAD BILAL, ACH,

                              Defendants.
____________________________________________

APPEARANCES:                                       OF COUNSEL:

BRENT ALLEN ELISENS
4943 Rockefeller Road
Auburn, New York 13201
Plaintiff, pro se

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Plaintiff commenced this action on October 8, 2019, alleging that Defendants violated his

rights, and committed medical malpractice. Dkt. No. 1. The named Defendants include Cayuga

County Mental Health ("CCMH"), Auburn County Hospital ("ACH"), Dr. Michael Pratts ("Dr.

Pratts"), Colleen Curr ("Curr"), Faith Emerson ("Emerson"), and Dr. Ahmad Bilal ("Dr. Bilal").

Id. Plaintiff alleges "Negligence-Medical Malpractice," "Fraud-Medical Malpractice," and

"HIPAA VIOLATION OF SOME SORT." Id. at 3-4.
       In an Order and Report-Recommendation dated November 25, 2019, Magistrate Judge

Dancks granted Plaintiff's motion to proceed in forma pauperis and conducted an initial review of

the complaint. See Dkt. No. 6. In addition to the claims expressly stated in the complaint,

Magistrate Judge Dancks, granting Plaintiff special solicitude in light of his pro se status,

construed the complaint as raising claims under 42 U.S.C. § 1983 for illegal seizure and denial of

his due process rights related to his involuntary confinement. See id. at 4-5.

       Currently before the Court is Magistrate Judge Dancks' Order and Report-

Recommendation.

                                        II. BACKGROUND

       On or about September 6, 2019, Plaintiff allegedly attempted to file a grievance against

Curr, who works at CCMH, for refusing to have a student leave the room during an appointment.

Dkt. No. 1 at 2. Emerson allegedly then told Plaintiff to return the following Monday. Id.

Plaintiff alleges that when he returned, Dr. Pratts asked him if he had been admitted to inpatient

care before, which Plaintiff confirmed that he had. Id. Later that day, a New York State Trooper

picked up Plaintiff for involuntary commitment to the psychiatric unit at ACH with a diagnosis of

schizophrenia and delusional disorder. Id. Plaintiff contends that Dr. Bilal examined him the

following day, made fun of him, and told him that he would remain in the hospital for weeks. Id.

Plaintiff alleges that Dr. Bilal talked to him in the hallway. Id. Plaintiff also alleges that Dr. Bilal

changed his medications, and gave him Risperidone to treat his schizophrenia. Id.

       Plaintiff alleges that Dr. Bilal and Curr ignored multiple forms of proof he provided that

indicated he was not delusional, homicidal, or suicidal. Id. Plaintiff contends that he did not meet

the criteria for involuntary confinement under New York State Mental Health and Hygiene Law,

and Defendants' acts violated the applicable standard of care. Id. at 3. Plaintiff further contends

                                                   2
that he received multiple denials from his insurance company regarding the involuntary stay,

placing the responsibility of payment primarily on Plaintiff. Id. at 2.

        In her review of the complaint, Magistrate Judge Dancks first found that, liberally

construed, Plaintiff adequately alleged claims of illegal seizure and denial of his due process

rights against Dr. Bilal. See Dkt. No. 6 at 5-6. Next, Magistrate Judge Dancks found that while

Plaintiff adequately alleged complaints of medical malpractice against Dr. Bilal and Curr, he

failed to include any allegations relative to Dr. Pratts and Emerson regarding this claim. See id. at

6-7. As to the common-law fraud claim, Magistrate Judge Dancks recommended dismissal with

leave to replead because Plaintiff failed to allege how the claim was substantively different from

his medical malpractice claim. See id. at 8. Finally, as to the HIPAA claims, Magistrate Judge

Dancks found that they are subject to dismissal because Plaintiff failed to provide any facts in

support of the claims and because most courts to have addressed the issue have held that HIPAA

does not provide a private cause of action to the individual impacted by the alleged HIPAA

violation. See id. at 9.

                                           III. DISCUSSION

A.      Legal Standard

        Section 1915(e)(2)(B) directs that, when a plaintiff seeks to proceed IFP, "(2) . . . the court

shall dismiss the case at any time if the court determines that - . . . (B) the action . . . (i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

"[I]n a pro se case, the court must view the submissions by a more lenient standard than that

accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289, 295

(N.D.N.Y. 2003) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Second Circuit has

                                                      3
held that the court is obligated to "make reasonable allowances to protect pro se litigants" from

inadvertently forfeiting legal rights merely because they lack a legal education. Id. (quoting

Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party declines to file objections or files "[g]eneral or conclusory objections or objections

which merely recite the same arguments [presented] to the magistrate judge," the court reviews

those recommendations for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846,

*1 (N.D.N.Y. Mar. 16, 2011) (citations and footnote omitted); see also McAllan v. Von Essen, 517

F. Supp. 2d 672, 679 (S.D.N.Y. 2007). After the appropriate review, "the court may accept, reject

or modify, in whole or in part, the findings or recommendations made by the magistrate [judge]."

28 U.S.C. § 636(b)(1).

B.     Medical Malpractice Claims

       Under New York law, "[t]he requisite elements of proof in a medical malpractice case are

(1) a deviation or departure from accepted practice, and (2) evidence that such departure was a

proximate cause of injury or damage." Amsler v. Verrilli, 119 A.D.2d 786, 787 (2d Dep't 1986)

(citation omitted). "In order to show that the defendant has not exercised ordinary and reasonable

care, the plaintiff ordinarily must show what the accepted standards of practice were and that the

defendant deviated from those standards or failed to apply whatever superior knowledge he had

for the plaintiff's benefit." Sitts v. United States, 811 F.2d 736, 739-40 (2d Cir. 1987) (citing Toth

v. Cmty. Hosp. at Glen Cove, 22 N.Y.2d 255, 261, 239 N.E.2d 368, 372 (1968).



                                                  4
       Plaintiff has not made any allegations relative to Dr. Pratts and Emerson regarding his

medical malpractice claims against them. However, Plaintiff's allegations that Dr. Bilal and Curr

ignored proof of Plaintiff's sanity, and treated him for schizophrenia, a condition he was not

diagnosed with, would be a substantial deviation from accepted practice. Dkt. No. 6 at 6-7.

Therefore, Magistrate Judge Dancks correctly concluded that Plaintiff's medical malpractice

claims against Dr. Bilal, Curr, and ACH survive initial review, and that Plaintiff's claims against

Dr. Pratts and Emerson should be dismissed with leave to replead. Dkt. No. 6 at 6-7.

C.     Common-Law Fraud

       "To prove common law fraud under New York law, a plaintiff must show that (1) the

defendant made a material false representation, (2) the defendant intended to defraud the plaintiff

thereby, (3) the plaintiff reasonably relied upon the representation, and (4) the plaintiff suffered

damage as a result of such reliance." Banque Arabe et Internationale D'Investissement v. Md.

Nat'l Bank, 57 F.3d 146, 153 (2d Cir. 1995) (citations omitted). "[W]ithout more, concealment by

a physician or failure to disclose his own malpractice does not give rise to a cause of action in

fraud . . . ." Simcuski v. Saeli, 44 N.Y.2d 442, 452 (1978). To succeed on both medical

malpractice and fraud claims, a plaintiff must demonstrate "'knowledge on the part of the

physician of the fact of his malpractice and of his patient's injury in consequence thereof coupled

with a subsequent intentional, material misrepresentation by him to his patient known by him to

be false at the time it was made, and on which the patient relied to his damage.'" Atton v. Bier, 12

A.D.3d 240, 241 (1st Dep't 2004) (quoting Simcuski, 44 N.Y.2d at 451). Plaintiff must also

demonstrate unique damages specific to the purported fraud. Gotlin v. Lederman, No.

05-CV-1899, 2006 WL 1154817, *8 (E.D.N.Y. Apr. 28, 2006).



                                                   5
       Magistrate Judge Dancks correctly concluded that because Plaintiff failed to allege how

his fraud claim substantively differed from his medical malpractice claim, the claim should be

dismissed with opportunity to replead. Dkt. No. 6 at 8.

D.     42 U.S.C. § 1983 Claims

       "To state a claim under [section] 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988). Section 1983 imposes liability for "conduct which 'subjects, or causes to be

subjected' the complainant to a deprivation of a right secured by the Constitution and laws." Rizzo

v. Goode, 423 U.S. 362, 370–71 (1976) (quoting 42 U.S.C. § 1983). Not only must the conduct

deprive the plaintiff of rights and privileges secured by the Constitution, but the actions or

omissions attributable to each defendant must be the proximate cause of the injuries and

consequent damages that the plaintiff sustained. See Brown v. Coughlin, 758 F. Supp. 876, 881

(S.D.N.Y. 1991) (citing Martinez v. California, 444 U.S. 277, 100 S. Ct. 553, 62 L. Ed. 2d 481,

reh. denied, 445 U.S. 920, 100 S. Ct. 1285, 63 L. Ed. 2d 606 (1980)). As such, for a plaintiff to

recover in a section 1983 action, he must establish a causal connection between the acts or

omissions of each defendant and any injury or damages he suffered as a result of those acts or

omissions. See id. (citing Givhan v. Western Line Consolidated Sch. Dist., 439 U.S. 410, 99 S.

Ct. 693, 58 L. Ed. 2d 619 (1979)) (other citation omitted).

        It is firmly established that the Fourth Amendment only proscribes unreasonable searches

and seizures. See Skinner v. Ry. Labor Executives' Ass'n, 489 U.S. 602, 619 (1989) (citations

omitted). In order to prevail on a Fourteenth Amendment procedural due process claim pursuant

to 42 U.S.C. § 1983, "the plaintiff must show (1) that he possessed a protected liberty or property

                                                  6
interest; and (2) that he was deprived of that interest without due process." Rehman v. State Univ.

of N.Y. at Stony Brook, 596 F. Supp.2d 643, 656 (E.D.N.Y. 2009) (citing McMenemy v. City of

Rochester, 241 F.3d 279, 285–86 (2d Cir. 2001)). The essential principle of procedural due

process is that a deprivation of life, liberty or property should be preceded by notice and an

opportunity for a hearing appropriate to the nature of the case. See Cleveland Bd. of Educ. v.

Loudermill, 470 U.S. 532, 542 (1985) (citation omitted). However, "[w]here there is a

meaningful postdeprivation remedy, there is no due process violation ." Gudema v. Nassau

County, 163 F.3d 717, 724 (2d Cir. 1998) (citation omitted).

       In the present matter, Magistrate Judge Dancks correctly concluded that Plaintiff alleged

constitutional violations because an involuntary confinement without due process is an illegal

seizure, and a violation of Plaintiff's Fourth and Fourteenth Amendment rights. 1 Dkt. No. 6 at 4-

5.

E.     HIPAA Claims

       Insofar as Plaintiff's complaint could be liberally construed to allege a claim under the

HIPAA, "Congress did not intend to create a private right of action through which individuals can

enforce HIPAA's provisions." Pecou v. Forensic Comm. Personnel, No. 06-CV-3714, 2007 WL

1490450, *2 (E.D.N.Y. Jan. 5, 2007) (citing Barnes v. Glennon, No. 9:05-CV-0153, 2006 WL

2811821, *5 (N.D.N.Y. Sept. 28, 2006) (holding that the HIPAA statute does not "either explicitly

or implicitly, confer to private individuals a right of enforcement."); Univ. of Colorado Hosp.

Auth. v. Denver Publ'g Co., 340 F. Supp. 2d 1142, 1144 (D. Colo. 2004) (finding no evidence that



       1
          Based on the Complaint, it appears that Dr. Bilal is the person primarily responsible for
Plaintiff's confinement. The Court construes these claims to be only against Dr. Bilal. If any of
the other Defendants were involved, Plaintiff should amend his complaint accordingly to assert
such facts.
                                                  7
Congress intended to create a private right of action under HIPAA)); Abreu v. Travers, No. 9:15-

CV-0540, 2016 WL 6127510, *15 (N.D.N.Y. Oct. 20, 2016). Here, Magistrate Judge Dancks

correctly concluded that even if a HIPAA violation occurred, Plaintiff's HIPAA claim should be

dismissed without leave to amend because HIPAA does not provide a private cause of action.

Dkt. No. 6 at 9.

                                        IV. CONCLUSION

          After careful consideration of Magistrate Judge Dancks's Order and Report-

Recommendation, and the applicable law, and for the reasons stated herein, the Court hereby

          ORDERS that Magistrate Judge Dancks' Order and Report-Recommendation is

ADOPTED in its entirety; and the Court further

          ORDERS that the complaint is DISMISSED without prejudice with leave to amend

against Defendants Cayuga County Mental Health, Faith Emerson, and Dr. Michael Pratts, except

with regard to the alleged HIPAA violation; and the Court further

          ORDERS that Plaintiff's claim alleging a HIPAA violation is DISMISSED with

prejudice; and the Court further

          ORDERS that Defendants Auburn Community Hospital, Dr. Ahmad Bilal, and Colleen

Curr be required to respond to Plaintiff's claims for alleged medical malpractice; and the Court

further

          ORDERS that Defendant Dr. Ahmad Bilal be required to respond to Plaintiff's claims

regarding his Fourteenth and Fourth Amendment rights.

IT IS SO ORDERED.

Dated: February 18, 2019
       Albany, New York

                                                  8
